IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA f=
BILLINGS DIVISION

MAR 1 8 2020

  

Clerk, US District Court

District Of Montana
DENIS AGUADO, Billings
CV 19-112-BLG-SPW
Plaintiff,
VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
STILLWATER COUNTY, et al., AND RECOMMENDATIONS
Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
February 19, 2020. (Doc. 6). The Magistrate recommended the Court dismiss the
case. (Doc. 6 at 8).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this

Court does not find that the Magistrate committed clear error.

1
IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 6) are ADOPTED IN FULL.

IT IS FURTHER ORDERED this matter is DISMISSED as being barred by
the applicable statute of limitations.

The Clerk of Court should be directed to close this matter and enter
judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

The Clerk of Court should be directed to have the docket reflect that the
Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate
Procedure that any appeal of this decision would not be taken in good faith. The
record makes plain the instant Complaint is frivolous as it lacks arguable substance
in law or fact.

The Clerk of Court should be directed to have the docket reflect that this 9
dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g) because the failure to
file within the applicable statute of limitations constitutes a failure to state a claim
upon which relief may be granted. Jones v. Bock, 549 U.S. 199 (2007); Belanus v.
Clark, 796 F.3d 1021, 1023 (9th Cir. 2015) (a dismissal based upon statute of

limitations constitutes a strike pursuant to 28 U.S.C. § 1915(g)).
DATED this LE day of March, 2020.

SUSAN P. WATTERS
United States District Judge
